Title: From John Quincy Adams to Thomas Baker Johnson, 27 December 1818
From: Adams, John Quincy
To: Johnson, Thomas Baker


				
					My Dear Sir.
					Washington 27. Decr. 1818
				
				Your kind Letter of 28. November condoling with me, on the distressing event of the decease of my beloved mother, is entitled to my sincere and grateful acknowledgments—The loss to me is such as can never be repaired in this world; and its heaviest aggravation is in the consciousness of its tenfold weight upon the declining days of a yet surviving Parent—The affection of sympathizing friends, the consciousness of that extensive sentiment of esteem and respect which followed the close of a well-spent life, and the remembrance of the virtues which have contributed to endear existence to me, soothe in some respect a sorrow that can cease only with life. Yet is it a sorrow not without hope—I indulge the flattering anticipation that we shall be reunited in another world with those who have been most dear to us in this—And in that hope, I seek for the humble resignation to the will of Heaven which can alone render supportable affliction so severe.I am with the highest regard and esteem, Dear Sir, your friend / and very humble Servt
				
					John Quincy Adams.
				
				
			